 



Exhibit 10.34
Amendment to Executive/Management Employment Agreement
This Amendment is made as of May 1, 2005 by and among Alon USA GP, LLC
(“Employer”) and Yosef Israel (“Executive”).
Whereas, the Employer and Executive entered into that certain
Executive/Management Employment Agreement dated as of September 1, 2000 (the
“Employment Agreement”); and
Whereas, it is necessary to amend the Employment Agreement to extend the term of
the Employment Agreement and provide for additional provisions related to the
title and capacity of the Executive.
Now therefore, the parties agree as follows:

1.   In addition to capacity and title set forth in Section 1(b) of the
Employment Agreement, Executive shall serve as Vice President of Mergers and
Acquisitions of Alon USA Energy, Inc., a Delaware corporation, the indirect
parent of the Company.

2.   Notwithstanding Section 1(c) of the Employment Agreement, the initial term
of employment shall end on April 30, 2010; thereafter, the term shall renew
automatically as provided in Section 1(c) of the Agreement.

3.   Except as set forth in this Amendment, nothing contained herein is intended
to modify or otherwise affect the terms and conditions of the Employment
Agreement which shall remain in full force and effect.

In witness whereof, the parties have caused this Amendment to be executed and
delivered as of the date first written above.
Alon USA GP, LLC

         
 
  By:    /s/ David Wiessman
 

 
  Name: David Wiessman
 
 

         
 
  Executive:  /s/ Yosef Israel
 

